DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 and 12/21/2021 have been considered by the examiner.
 
Status of Claims
Claims 1–20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–14, 16–17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. US-20180358563-A1 ("Park") in view of Oka et al. WO-2014171541-A1, see US-20160056388-A1 for English language equivalent ("Oka") and Kamalasanan et al. US-20130015431-A1 ("Kamalasanan").
Regarding claims 1–14, 16–17, and 20, Park teaches an organic electric element comprising a first electrode; a second electrode; and an organic material layer between the first electrode and the second electrode, wherein the organic material layer comprises a compound of Formula (1) (¶ [0077]) in at least one of the hole injection layer, the hole transport layer, an emitting auxiliary layer, and an emitting layer (¶ [0078]), and wherein the emitting layer comprises a compound represented by Formula (16) 
    PNG
    media_image1.png
    245
    353
    media_image1.png
    Greyscale
  (¶ [0080]).  Park discloses specific examples of the organic electric element including the Organic Light Emitting Diodes of Examples (46)-(53) (¶ [0125]-[0219]) having the layer structure: anode / hole injection layer / hole transport layer comprising NPB / emitting auxiliary layer comprising Formula (1) / emitting layer comprising (piq)2Ir(acac) [bis-(1-phenylisoquinolyl)iridium(III)acetylacetonate] as a dopant and Formula (16) as a host / hole blocking layer / electron transport layer / electron injection layer comprising LiF / cathode (¶ [0215]).  The compound of Formula (16) of Park in Examples (46)-(53) is a compound P16-29 (Table 9, page 104) 
    PNG
    media_image2.png
    332
    311
    media_image2.png
    Greyscale
 (¶ [0092], page 42).  
The electron transport layer and the electron injection layer are between the cathode and the emitting layer and transport electrons from the cathode into the emitting layer.  Therefore, the electron transport layer and the electron injection layer are an electron transport region.  The hole transport layer and the hole injection layer are between the anode and the emitting layer and transport holes from the anode into the emitting layer.  Therefore, the hole transport layer and the hole injection layer are a hole transport region.

Park does not specifically disclose a device as described above wherein the electron transport region comprises a compound represented by the claimed Formula 2. 
Oka teaches cyclic azine compounds of a general formula (1), a general formula (2), and a general formula (2') (¶ [0021]) and that an organic electroluminescent device having an electron transport layer and/or an electron injection layer containing the cyclic azine compound is excellent in luminous efficiency characteristics and drive voltage characteristics in addition to long service life (¶ [0019], [0506]).  Oka teaches specific examples of the cyclic azine compound including compound E-1 
    PNG
    media_image3.png
    402
    455
    media_image3.png
    Greyscale
  (¶ [0108]), page 99).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to modify any one of the devices of Examples (46)-(53) of Park to form the electron transporting layer and/or electron injection layer comprising the compound of Oka, based on the teaching of Oka.  The motivation for doing so would have been to provide an organic electroluminescent device which is excellent in luminous efficiency characteristics and drive voltage characteristics in addition to long service life, as taught by Oka.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select cyclic azine compound E-1, because it would have been choosing from the list of specifically exemplified compounds of Oka, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the electron transporting layer and/or electron injection layer of the device of Park and possessing the benefits taught by Park and Oka.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of Oka having the benefits as described above taught by Oka in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Park in view of Oka does not specifically teach a device as discussed above wherein the electron transporting layer that comprises cyclic azine compound E-1 further comprises at least one selected from an alkaline metal complex and an alkaline earth-metal complex.  However, Park teaches the electron transport layer comprising Alq3 (¶ [0215]) and Oka teaches the electron transport layer may also contain other electron-transporting materials in addition to the cyclic azine compound including alkali metal complexes, alkaline earth metal complexes (¶ [0262]).
Kamalasanan teaches alkaline metal quinolate compounds of general formula 1 comprising lithium, sodium or potassium (¶ [0001]), and that the doping of these materials in electron transport materials improves their electron mobility (¶ [0004]).  Kamalasanan teaches the alkaline metal quinolate compound of general formula 1 used as an n-dopant in the electron transport layer of an organic light emitting device (¶ [0043]).  Kamalasanan teaches efficient charge balance in organic light emitting devices can be achieved with the alkaline metal quinolates in the electron transport layer (¶ [0129]).  Finally, Kamalasanan teaches doping electron transport layers comprising Alq3 with the alkaline metal quinolate compound (¶ [0080]-[0083]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to further modify the device of Park in view of Oka by doping the electron transport layer with the alkaline metal quinolate complex of general formula 1, based on the teaching of Kamalasanan.  The motivation for doing so would have been to improve electron mobility and achieve efficient charge balance, as taught by Kamalasanan.

The modified Organic Light Emitting Diodes of Examples (46)-(53) of Park in view of Oka and Kamalasanan have the layer structure: anode / hole injection layer / hole transport layer comprising NPB / emitting auxiliary layer comprising Formula (1) / emitting layer comprising (piq)2Ir(acac) [bis-(1-phenylisoquinolyl)iridium(III)acetylacetonate] as a dopant and the compound P16-29 of Park as a host / hole blocking layer / electron transport layer comprising compound E-1 of Oka and the alkaline metal quinolate complex of Kamalasanan / electron injection layer comprising LiF and the compound E-1 of Oka / cathode (¶ [0215])
The modified device of Park in view of Oka and Kamalasanan meet claims 1–14, 16–17, and 20.

For example: The compound P16-29 of Park in the emission layer is a first compound represented by the claimed Formula 1 wherein:
Ar11 is a group represented by Formula 1-1,
m11 is 1,
A11 is a C6 carbocyclic group (a benzene group), A12 is a benzonaphthothiophene group, which is further substituted, and A81 and A82 are not required to be present,
X11 is N[(L13)a13-R13],
X12 is a single bond,
X81 is not required to be present,
X82 is not required to be present,
L11 to L-16 and L81 to L84 are not required to be present,
a11 to a12 are not required to be present, a13 is 0, and a14 to a16 and a81 to a84 are not required to be present,
R11 is not required to be present and R12- is, R13 is 
    PNG
    media_image4.png
    175
    253
    media_image4.png
    Greyscale
which is a C7 heteroaryl group which is substituted with a C6 aryl group, and R14 to R16- are not required to be present,
n11 and n12 are each 0,
R81 to R84 are not required to be present,
R101 and R102 are each hydrogen, and R85, and R86 are not required to be present, and
b101 is 4 and b102 is 4, and b85 and b86 are not required to be present.
The compound E-1 of Oka in the electron transport layer is a second compound represented by the claimed Formula 2 wherein:
A21 is a C6 arene group (a benzene group),
X21 is N, X22 is C(R22), X23 is N, X24 is C(R24), and X25 is N,
R21 is not required to be present, R22 is a C6 aryl group (a phenyl group), R23 is not required to be present, R24 are each a C6 aryl group (a phenyl group), R25 is not required to be present, and in one instance R26 is a group represented by Formula 9-2 and in the other instance R26 is a substituted C6 aryl group (a phenyl group),
b26 is 2,
L91 is not required to be present,
L92 is a C6 arylene group (a phenylene group) and L93 is not required to be present,
a91 is not require to be present,
a92 is 1, and a93 is not required to be present,
R91 and R93 are not required to be present,
R92 is a pyrimidinyl group substituted with a C1 alkyl group (methyl), and
Q1 to Q3 are not required to be present. 
The compound E-1 of Oka in the electron transport layer is a second compound represented by the claimed Formula 2-1 wherein:
X21 is N, X22 is C(R22), X23 is N, X24 is C(R24), and X25 is N,
R21 is not required to be present, R22 is a C6 aryl group (a phenyl group), R23 is not required to be present, R24 is a C6 aryl group (a phenyl group), R25 is not required to be present, R26a is not required to be present, R26b is a group represented by Formula 9-2, R26c is not required to be present, R26d is a substituted C6 aryl group (a phenyl group), and R26e is not required to be present, and
Q1 to Q3 are not required to be present.
The compound (piq)2Ir(acac) in the emission layer is an organometallic complex represented by Formula 401 wherein:
M is iridium (Ir),
L401 is a ligand represented by Formula 402, and xc1 is 2, and the two L401 ligands are identical,
L402 is an organic ligand, and xc2 is 1,
X401 is nitrogen, X402 is carbon, X403, and X404 are each carbon, 
X401 and X403 are connected to each other via a single bond, and X402 and X404 are connected to each other via a single bond,
A401 is a C11 heterocyclic group (an isoquinoline group) and A402 is a C6 carbocyclic group (a phenyl group),
X405 is a single bond,
X406 is a single bond,
R401 and R402 are each hydrogen,
xc11 is 6 and xc12 is 4, and
* and *' in Formula 402 each indicate a binding site to M in Formula 401.
The electron injection layer is formed of LiF, which is an alkaline metal compound.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. US-20180358563-A1 ("Park") in view of Oka et al. WO-2014171541-A1, see US-20160056388-A1 for English language equivalent ("Oka") and Kamalasanan et al. US-20130015431-A1 ("Kamalasanan") as applied to claim 1 above and further in view of Lee et al. US-20060103298-A1 (hereafter "Lee").
Regarding claim 15, Park in view of Oka and Kamalasanan teaches the modified device as discussed above with respect to claim 1.
Park in view of Oka and Kamalasanan does not specifically teach a device as discussed above wherein the emission layer comprises a first host and a second host, the first host is the first compound, and the first host is different from the second host.  In the modified devices discussed above the host compound in the emission layer is compound P16-29 of Park.
Lee teaches an organic electroluminescent device which can prevent device characteristics from being degraded due to crystallization which may occur during a device operation (¶ [0013]) wherein the device comprising at least one light-emitting layer, wherein the light emitting layer comprises at least one dopant and at least two host materials include a first host material and a second host material (¶ [0015]).  Lee teaches that by forming the light emitting layer using the mixture of two or more host materials, crystallization which may occur during a manufacturing process or device operation can be prevented, thereby reducing inferiority resulting from the device characteristic degradation and device damage (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the emission layer further comprising a second host compound, based on the teaching of Lee.  The motivation for doing so would have been to reduce crystallization and thereby reduce inferiority resulting from the device characteristic degradation and device damage, as taught by Lee.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. US-20180358563-A1 ("Park") in view of Oka et al. WO-2014171541-A1, see US-20160056388-A1 for English language equivalent ("Oka") and Kamalasanan et al. US-20130015431-A1 ("Kamalasanan") as applied to claim 1 above and further in view of Jang et al. US-20100289008-A1 ("Jang").
Regarding claim 18, Park in view of Oka and Kamalasanan teaches the modified device as discussed above with respect to claim 1.
Park in view of Oka and Kamalasanan does not specifically teach a device as discussed above wherein the hole transport region between the emission layer and the anode comprising a p-dopant and the p-dopant has a lowest unoccupied molecular orbital (LUMO) energy level of 3.5 eV or less.  However, the hole transport layer of the modified device of Park in view of Oka and Kamalasanan comprises NPB.
Jang teaches an organic light emitting device having high efficiency can be obtained by forming a hole injecting and/or transporting layer of an organic light emitting device doping a material with a LUMO energy level of -4 eV or less in a material with a HOMO energy level of -4 eV or less (¶ [0009],¶ [0011]).  Jang teaches specific examples of the material with a LUMO energy level of -4 eV or less include 2,3,5,6-tetrafluoro-7,7,8,8-tetracyanoquinodimethane (F4TCNQ) and hexaazatriphenylene-hexacarbonitrile (¶ [0036]), which comprise a cyano group, and specific examples of the material with a HOMO energy level of -4 eV or less include NPB (¶ [0033]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Park in view of Oka and Kamalasanan by doping the hole transport layer comprising NPB, which is a HOMO energy level of -4 eV or less, with a material with a LUMO energy level of -4 eV or less, based on the teaching of Jang.  The motivation for doing so would have been to obtain high efficiency, as taught by Jang.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 2,3,5,6-tetrafluoro-7,7,8,8-tetracyanoquinodimethane (F4TCNQ) or hexaazatriphenylene-hexacarbonitrile as the material with a LUMO energy level of -4 eV or less, because it would have been choosing from the list of materials specifically disclosed by Jang, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transporting layer of the device of Park in view of Oka and possessing the benefit of high efficiency as taught by Jang.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the material with a LUMO energy level of -4 eV or less having the benefit of high efficiency as taught by Jang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The instant specification teaches the p-dopant may include 2,3,5,6-tetrafluoro-7,7,8,8-tetracyanoquinodimethane (F4TCNQ) and hexaazatriphenylene-hexacarbonitrile (see ¶ [00381] and ¶ [00383]).  Jang teaches that the LUMO of these compounds is -4 eV or less and this is lower than -3.5 eV.  Therefore the Office is equating 2,3,5,6-tetrafluoro-7,7,8,8-tetracyanoquinodimethane (F4TCNQ) and hexaazatriphenylene-hexacarbonitrile with the claimed p-dopant because the instant specification teaches the p-dopant may be 2,3,5,6-tetrafluoro-7,7,8,8-tetracyanoquinodimethane (F4TCNQ) and hexaazatriphenylene-hexacarbonitrile and because the each meet the instant claim limitations of comprising a cyano group and having a LUMO lower than -3.5 eV and it is presumed that compounds that meet the instant claim limitations function as the claimed p-dopant.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. US-20180358563-A1 ("Park") in view of Oka et al. WO-2014171541-A1, see US-20160056388-A1 for English language equivalent ("Oka") and Kamalasanan et al. US-20130015431-A1 ("Kamalasanan") as applied to claim 1 above, and further in view of Bamfield, Peter Hutchings, Michael G. (2010). Chromic Phenomena - Technological Applications of Colour Chemistry (2nd Edition) - 3.9.10 Applications of OLEDs in Displays. Royal Society of Chemistry ("Bamfield").
Regarding claim 19, Park in view of Oka and Kamalasanan teaches the modified device as discussed above with respect to claim 1.
Park in view of Oka and Kamalasanan does not specifically teach a device as discussed above wherein the phosphorescent-emitting layer is a first-color-light emission layer, the organic layer further comprises i) at least one second-color-light emission layer, wherein the first color light and the second color light are identical to or different from each other, or ii) at least one second-color-light emission layer and at least one third-color-light-emission layer, wherein the first color light, the second color light, and third color light are identical to or different from one another, and when the organic light-emitting device operates, mixed light comprising the first color light and the second color light is emitted, or mixed light comprising the first color light, the second color light, and the third color light is emitted. 
Bamfield teaches that white light may be obtained by a multilayer device wherein two or more emitter layers are on top of each other such that when activated, they produce white light (page 351, Section 3.9.10.1, first paragraph) and exemplifies a blue/red/green multilayer structure in Fig. 3.55(a) (page 352).  Bamfield teaches white OLEDs advantageously emit diffuse light over an area and are useful lighting spaces and back lighting display panels (page 350, Section 3.9.10 first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to further modify the device of Park in view of Oka and Kamalasanan to provide the emitting layer as a laminate of a plurality of layers of blue, red, and green such that when activated, they produce mixed light comprising the three colors, i.e. white light, based on the teaching of Bamfield.  The motivation for doing so would have been to produce diffuse white light useful in lighting spaces and back lighting display panels, as taught by Bamfield.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                       /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
/E.M.D./Examiner, Art Unit 1786